DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 21-37, in the reply filed on 10/9/2020 is acknowledged.  The traversal is on the ground(s) that the cited reference fails to disclose the claimed elements or steps.  This is not found persuasive since the Oda reference used in the rejection below discloses all of the claimed features and makes it clear that the technical feature is not a special technical feature as it does not make a contribution over the prior art. The requirement is still deemed proper and is therefore made FINAL.
Claims 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 30 recites the limitation “height contour”. This term is unclear as it is not clear what height contour means.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-26, 33, 35-37 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Oda (DE102013020444A1, machine translation relied on).
Re Claim 21, Oda discloses a production plant for workpieces, comprising: a preparation region 40 and a production region 14a, 14b, 14c for the workpieces 20a, 20b, 20c; 
Re Claim 22, Oda discloses the conveying device 16a, 16b, 16c comprises a plurality of conveying means, each conveying means including a load handling means for handling a plurality of identical or different workpieces in a defined manner (Fig. 1-3; para. 15-24). 
Re Claim 23, Oda discloses the inspection station is configured to inspect the type, the position and orientation, and the completeness of the transported workpieces on the load handling means (Fig. 1-3; para. 16-18). 
Re Claim 24, Oda discloses the inspection station inspects the workpieces during their transport through the inspection station (Fig. 1-3; para. 16-18). 
Re Claim 25, Oda discloses the inspection station comprises an inspection device configured to capture values related to the actual shape, position and orientation, and completeness of the transported workpieces, and to evaluate the captured, actual values (Fig. 1-3; para. 16-18). 
Re Claim 26
Re Claim 33, Oda discloses the conveying device comprises a plurality of individually controllable conveying means and a network of conveying paths (Fig. 1-3; para. 15-24). 
Re Claim 35, Oda discloses the preparation region and the production region are spatially separated from each other (Fig. 1-3; para. 15-24). 
Re Claim 36, Oda discloses the production region comprises a plurality of production stations for the workpieces (Fig. 1-3; para. 15-24). 
Re Claim 37, Oda discloses the production stations comprise a surrounding, protective partition with at least one lock for at least one of an entrance or an exit of a transport means (Fig. 1-3; para. 15-24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Scelsi (PGPub 2015/0160650).
Re Claims 27-28, Oda does not disclose at least one of the conveying means or the load handling means comprise a data carrier with data related to the workpieces being handled, the inspection device comprises at least one of a reading device or a writing device operable with the data carrier.  	However, Scelsi teaches conveying means or load handling means 10 comprise a data carrier 42 with data related to the workpieces being handled (Fig. 2; para. 18-21), the inspection device comprises at least one of a reading device or a writing device (data storage device, see last sentence of para. 19) operable with the data carrier (Fig. 2; para. 18-21). It would be obvious to one of ordinary skill in the art to utilize a data carrier with reading or writing device, as taught by Scelsi, for the purpose of enabling efficient processing of the workpieces and to expedite the manufacturing process.
Re Claim 29, Oda does not disclose the inspection device comprises a detection device to detect the presence and shape of the workpieces. However, Scelsi
Re Claim 30, as best understood, Scelsi teaches the detection device is at least one of: configured to detect the height contour of the workpieces; a contactless detection device; or a laser scanner (para. 22-23, 25).
Re Claim 31, Oda discloses the inspection device comprises a capture device 26 configured to capture the position of the workpieces (Fig. 1-3; para. 16-18). Scelsi also teaches a capture device 32 (para. 22-23).
Re Claim 32, Oda/Scelsi discloses at least one of the detection device or the capture device is arranged on a stationary or dynamic frame (Fig. 1-3; para. 16-18 of Oda) (Fig. 3 of Scelsi).
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Akeel (US 5,272,805).
Re Claim 33-34, Oda does not disclose the conveying device comprises a plurality of individually controllable conveying means and a network of conveying paths, the conveying means are configured as autonomous, floor-bound, driverless transport vehicles (AGVs). However, Akeel teaches a plurality of individually controllable conveying means and a network of conveying paths, the conveying means are configured as autonomous, floor-bound, driverless transport vehicles AGVs (Col. 16, lines 1-30; Col. 17, line 24- Col. 18, line 26). It would be obvious to one of ordinary skill in the art to utilize AGVs as conveying means, as taught by Akeel, for the purpose of providing an automated and flexible manufacturing environment with increased efficiency and flexibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan J. Walters/Primary Examiner, Art Unit 3726